Citation Nr: 1020084	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including degenerative disc disease.

2.  Entitlement to service connection for a lumbar spine 
disorder, including degenerative disc disease.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had periods of active duty for training and 
inactive duty for training with the Army National Guard from 
July 1993 to November 1993 and June 1997 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for cervical and lumbar spine 
disorders.  In April 2007, the Veteran testified before a 
Veterans Law Judge (VLJ) at a Board hearing at the RO. 

The Board denied the service connection claims for the 
cervical and lumbar spine disabilities in July 2008, finding 
that pre-existing disabilities to the cervical and lumbar 
spines were not aggravated in service.  The Veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims and, pursuant to a Joint Motion to Remand, the Court 
vacated the July 2008 Board decision and remanded the case in 
September 2009.  

The Joint Motion to Remand cited inadequate reasons and bases 
for finding that the Veteran was not service connected for 
any disease or disability incurred during his period of 
active duty for training in July 1993; that the presumption 
of soundness was not addressed with respect to the May 1998 
period of service; that the Board must explain its reliance 
on a February 2006 VA examination report; and that the Board 
did not discuss May 1998 and May 2003 line of duty 
determinations.  

The Board remanded the claim for provision of a VHA opinion 
in December 2009 addressing whether the Veteran clearly and 
unmistakably had a pre-existing lumbar or cervical spine 
disability prior to either period of service and if so, 
whether either disability was aggravated in service beyond 
the natural progress of the disability.  An adequate medical 
opinion was provided in December 2009 and the record provides 
sufficient information to decide the claims.

The VLJ who presided over the April 2007 Board hearing 
retired during the pendency of the appeal.  The Veteran was 
given the opportunity to appear at another hearing but 
declined the opportunity.


FINDINGS OF FACT

1.  Pre-existing defects or disorders of the lumbar and 
cervical spines were not shown at entry into the first period 
of active duty for training; but the medical evidence shows 
clearly and unmistakably that cervical spine and lumbar spine 
disabilities pre-existed the first period of active duty for 
training.

2.  VA has not established by clear and unmistakable evidence 
that disabilities of the cervical and lumbar spines were not 
aggravated by the Veteran's periods of active duty for 
training; so the presumption of soundness at entry has not 
been rebutted.

3.  The preponderance of the evidence shows the current 
disabilities of the cervical and lumbar spine disabilities 
are directly related to the Veteran's active duty for 
training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder, including degenerative disc disease, are met. 38 
U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2009).

2.  The criteria for service connection for a lumbar spine 
disorder, including degenerative disc disease, are met. 38 
U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the 
cervical and lumbar spines related to his periods of active 
duty for training and inactive duty for training.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior into service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. 
§ 3.304(b).  In order to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111); see 
VAOGCPREC 3- 2003 (July 16, 2003); see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner, supra.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21)(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
duty in which the individual concerned was disabled from 
injury incurred in the line of duty. Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists. 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state. 38 C.F.R. § 3.6(d).

The statutory presumptions with respect to service connection 
claims, including the presumption of soundness, do not apply 
to a period of ACDUTRA or INACDUTRA unless injury or disease 
was incurred in or aggravated by the period of ACDUTRA or 
injury was incurred in or aggravated during the period of 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

A service department finding that injury, disease, or death 
occurred in the line of duty will be binding on VA unless it 
is patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The initial inquiry is whether the presumption of soundness 
applies to any period of active duty for training.  Service 
connection is in effect for a thoracic spine disability but 
it is unclear which period of service was used as the basis 
for this grant.  The August 2006 RO decision granting service 
connection noted that the Veteran complained of tenderness in 
the neck and shoulder blade areas during boot camp (during 
his first period of active duty for training from September 
1993 to November 1993).  Service treatment records also note 
complaints of back pain in October 1993.  He had further 
injury to the back during a situp injury in his period of 
active duty for training from September 1997 to January 1998.  
He also had a thoracic strain during his service in February 
2000 and a muscle pull in the upper center of the back in May 
2003 during tank training.  While the more severe physical 
injury to the thoracic spine was noted from 1997 to 2003 
(i.e., not during the first period of active duty for 
training), as the Veteran had credible evidence of complaints 
of back pain during his first period of active duty for 
training and there is no clear indication that the first 
period of active duty for training was not the basis for 
which service connection for the thoracic spine was granted, 
then service connection shall be considered to be based on 
all of the periods of active duty for training, including the 
first period.  Therefore, the presumption of soundness can 
apply for all of the Veteran's periods of active duty for 
training.  

In order to determine whether the Veteran was sound at entry 
into service, it must be determined whether there was any 
defect or disorder of the cervical or lumbar spine noted on 
entry into any period of active duty for training; or whether 
there is otherwise clear and unmistakable evidence of a pre-
existing cervical spine and lumbar spine disability.  

On the June 1993 enlistment examination, the Veteran's spine 
was noted to be normal but the Veteran noted that he had had 
recurrent back pain.  He also noted that he had sprained his 
back two years prior but did not have any complaints since 
that time.  

While the Veteran complained of back pain on his June 1993 
enlistment examination, the spine was noted to be normal at 
entry into service.  Thus, there is no defect or disorder of 
the cervical or lumbar spine noted at entry into service and 
38 U.S.C. § 1153; 38 C.F.R. § 3.306 does not apply.  

The evidence does, however, show clear and unmistakable 
evidence of a pre-existing neck and back disability prior to 
his first period of active duty for training and thereafter.  

Prior to his first period of service, an April 1993 medical 
record noted complaints of low back pain in the L1-L4 region.  
The examiner noted that one year prior the Veteran was 
"goofing around" and picked up a girl weighing 200 pounds 
and felt a pop in his back.  Chiropractic diagnoses were 
cervical and lumbar dislocation/ subluxation and strain.

A September 1993 service treatment record noted that, in the 
Veteran's third week of basic training, he complained of back 
pain for one and a half years duration and reported a pre-
service back injury at age 16, which was treated and 
resolved.  However, four months prior to enlistment, he 
obtained chiropractic treatment following aggravation of the 
neck and back at work.  

A December 2004 Medical Evaluation Board proceeding found 
that the Veteran incurred multiple level degenerative disc 
disease of the spine while entitled to base pay.  The 
approximate date of origin was 1998 and was deemed to not 
have pre-existed service.  A Physical Evaluation Board in 
January 2005 made similar findings.

Notwithstanding the December 2004 Medical Evaluation Board 
and January 2005 Physical Evaluation Board proceedings, which 
found that the approximate date of origin of the multi-level 
degenerative disc disease of the spine was in 1998 and not 
prior to service, the rest of the evidence shows clearly and 
unmistakably that the cervical spine and lumbar spine 
disabilities pre-existed the active duty for training 
service.  Specifically, he had chiropractic diagnoses of 
cervical and lumbar dislocation/ subluxation and strain in 
April 1993.  

As the record shows clear and unmistakable evidence of a pre-
existing cervical and lumbar spine disability, in order to 
rebut the presumption of soundness, the burden falls on VA to 
show that there is clear and unmistakable evidence that the 
pre-existing spine disability was not aggravated during any 
periods of active duty for training.  See 38 U.S.C.A. § 1111; 
VAOGCPREC 3- 2003.

In September 1993, x-rays were normal and the assessment was 
mechanical low back pain.  The Veteran was treated again for 
low back pain in October 1993 and again he was given an 
assessment of low back pain.

On a June 1997 enlistment examination for the second period 
of service, clinical evaluation of the spine was normal and 
the Veteran denied any history of recurrent back pain.

In May 1998, while performing sit-ups, he reported pulling a 
muscle between his shoulder blades and was treated in his 
thoracic spine.  He was sent to a private hospital and 
diagnosed with paraspinal muscle strain.  A May 1998 line of 
duty determination noted that the Veteran incurred an acute 
left paraspinous muscle strain while participating in Guard 
duty.

An April 2000 magnetic resonance imaging (MRI) report showed 
a small central disc herniation at C6-7, cervical kyphosis 
and evidence of early disc degeneration within the lower 
thoracic region.  An October 2000 clinical record at Madigan 
Army Medical Center noted an impression of upper back pain of 
questionable etiology.  

In May 2003, a line of duty determination found that the 
Veteran incurred a line of duty muscle pull to the upper 
central back/ thoracic region that radiated to the left 
shoulder on May 4, 2003 while performing inactive duty for 
training duties.  While rapidly manually traversing a turret, 
he was noted to have pulled muscles in his upper thoracic 
region; the pain was centralized and radiated to the left 
shoulder.  

The Veteran sought emergency treatment for his back and 
thoracic pain in June 2003.  Only diagnoses pertaining to the 
thoracic spine were provided.  

On consultation in January 2004, physical examination 
revealed tenderness to the cervical spine.  In a February 
2004 statement, the Veteran described symptoms of constant 
pain and pressure in his neck.  A February 2004 private x-ray 
report noted minimal thoracolumbar congenital scoliosis.  The 
Veteran underwent a fitness for duty consultation in July 
2004 and was noted to have several issues with his cervical 
spine and lumbar spine and x-ray examination showed mild 
cervical spondylosis at C6-C7 with some narrowing of disc 
space and mild narrowing of L5-S1 disc space. 

A November 2004 Medical Evaluation Board noted the Veteran's 
MRI findings of C6-C7 disc protrusion with spondylosis and 
L5-S1 disc protrusion with nerve root impingement and 
foraminal narrowing on the left.  The diagnosis was 
multilevel degenerative disc disease of the spine.  

A VA examination was provided in February 2006 to determine 
the etiology of the cervical and lumbar spine disabilities.  
The Veteran described the pre-service injury as a whiplash 
injury after being in a motor vehicle accident.  He denied 
the reported history of lifting the 200 pound girl.  The 
examiner determined that, in the absence of evidence of in-
service trauma to the spine, such as from a fall, blow, motor 
vehicle accident, etc, and, considering that his medical 
evaluations of the back have typically documented pulled 
muscles, spasms, and strains, conditions that are typically 
treated conservatively for short duration, the examiner was 
unable to relate the current cervical or spinal conditions to 
the Veteran's military in terms of causation, either definite 
or probable.  Further, considering the pre-service injury at 
age 16, the examiner put much weight on the evaluation of 
September 1993 where it was documented that he sustained an 
aggravation of his back and neck shortly before entering 
service.  Given that information and consideration of the 
relatively minor findings on his military examinations for 
back pain, it was the examiner's opinion that the events the 
Veteran described as causing back pain in service in 1993, 
1998, and 2003 would be expected to exacerbate, not aggravate 
his pre-existing back condition, which had been ongoing and 
progressive.  The Veteran continued to experience neck pain 
and low back pain, which were documented as existing prior to 
entry into service in 1993 and which were baseline 
manifestations.  The examiner concluded that there was no 
medical evidence that these manifestations were directly due 
to his military service.

An opinion also was provided by a VA physician in November 
2006.  The Veteran's reported history included a bicycle 
accident at age 16 with no residual symptoms or disability.  
He was treated for upper back pain in 1998 and had a second 
injury in May 2003 in the lower back.  The examiner found 
that the Veteran's present symptoms were clearly related to 
spinal stenosis, degenerative disc disease, and herniated 
discs, but the issue of when the spinal problems began could 
not be resolved with certainty.  The examiner further noted, 
however, that if the induction history and physical 
originally showed no disqualifying medical conditions, and if 
the Veteran's injuries and pain first occurred during duties 
imposed on him while officially on active duty, and if one or 
more of those duties resulted in the symptomatic uncovering 
and accelerated progression of a latent and unrecognized 
medical condition, he should be considered in the same 
category as any soldier injured while on active duty.  The 
examiner judged that this was indeed the case.

The Veteran submitted a statement clarifying that the pre-
service injury was not a bicycle accident but a minor vehicle 
accident.  He also stated that he never lifted the 200 pound 
girl prior to service.

In December 2009, a VA orthopedic surgeon reviewed the claims 
file and provided an opinion that the Veteran's current 
cervical and lumbar spine disabilities were as likely as not 
(50 percent probability) aggravated by his military service.  
The examiner found that the Veteran had a pre-existing 
cervical spine disability prior to his first entry into 
service in July 1993 based on history reported of an injury 
and chiropractic records indicating treatment and a 
diagnosis.  The examiner indicated that the pre-existing 
cervical spine disability was not aggravated during the first 
period of service in July 1993, as there was an absence of 
events regarding the cervical spine in the first period of 
service.  With respect to the lumbar spine disability, 
however, the examiner found that the Veteran's lumbar spine 
was aggravated in service beyond the natural progress of the 
disability, as the service treatment records annotated lumbar 
spine problems during the 1993 training.  The examiner noted 
that the pre-existing cervical spine disability was 
aggravated in service beyond the natural progress with impact 
from injuries described in May 1998 and May 2003 (although 
immediate localization was primarily thoracic), and 
subsequent symptoms were remarkable for neck symptoms as 
early as 2000.  The examiner also found that the pre-existing 
lumbar spine disability was further aggravated beyond the 
natural progress of the disability with impact from injuries 
described in 1998 and 2003, which was confirmed by the 
physical evaluation board findings.  

Based on these medical findings, VA cannot show that there is 
clear and unmistakable evidence that the pre-existing 
cervical and lumbar spine disabilities were not aggravated by 
service.  

The February 2006 VA examiner found that the events the 
Veteran described as causing back pain in service in 1993, 
1998, and 2003 would be expected to exacerbate, not aggravate 
his pre-existing back condition, which had been ongoing and 
progressive.  While the examiner appears to be saying that 
the cervical and lumbar spine disabilities were only 
temporarily worsened by the in-service incidents and then 
resolved, there is no medical evidence of record to support 
this as the disabilities clearly worsened after each 
incident.  To attribute that worsening to a "progressive" 
condition rather than the result of the incidents themselves 
is not supported by the evidence.  
In December 2009, a VA orthopedic surgeon found that the pre-
existing cervical and lumbar spine disabilities were 
aggravated during the Veteran's periods of active duty for 
training; specifically, the lumbar spine was aggravated 
during the first period and the cervical spine was aggravated 
during the second period.  

As VA cannot show by clear and unmistakable evidence that the 
pre-existing cervical and lumbar spine conditions were not 
aggravated during the Veteran's active duty for training, 
then the Veteran is presumed sound at entry into service.  
See 38 U.S.C.A. § 1111; VAOGCPREC 3- 2003.  Therefore, the 
analysis is whether his present disabilities in the cervical 
and lumbar spines are directly related to his active duty for 
training.  

The record shows multiple injuries to the cervical and lumbar 
spines in service and current disabilities in the cervical 
and lumbar spines.  At worst, the evidence is in equipoise.  

Resolving all doubt in the Veteran's favor, service 
connection for disabilities of the cervical and lumbar spines 
is warranted on a direct basis.  See 38 C.F.R. §38 C.F.R. 
§§ 3.102, 3.303.

The Veteran's service connection claims for cervical and 
lumbar spine disorders, including degenerative disc disease, 
have been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 









ORDER

Entitlement to service connection for a cervical spine 
disorder, including degenerative disc disease is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for a lumbar spine 
disorder, including degenerative disc disease is granted, 
subject to the rules and payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


